DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9, 11, 18 and 20  is/are rejected under 35 U.S.C. 35 USC § 102(a)(1) as being anticipated by El-Khamy(US 20190057507)
Regarding claim 1, El-Khamy teaches a non-transitory computer readable storage medium comprising instructions that, when executed by at least one processor([0097], computer), cause a computing device to: 
extract a defined boundary region indicating a boundary between an estimated foreground region portraying an object of a digital image and an estimated background region of the digital image(Fig. 6B; [0090], The first mask predicts the pixels that represent background. The second mask predicts the pixels that represent foreground); 
extract a blended boundary region of the object in the digital image, wherein the blended boundary region comprises a combination of foreground elements and background elements( Fig. 7, the outline containing the chair in the foreground also extends to include the chair in the background behind and to the left of the chair in the foreground; 2730 in Fig. 3); 
determine, utilizing a first neural network, a first mask portion corresponding to the defined boundary region( 2730 in Fig. 3; the average predicted BBBox); 
determine, utilizing a second neural network, a second mask portion corresponding to the blended boundary region( 2730 in Fig. 3; the RPN BBox); and 
generate an image mask for the digital image by merging the first mask portion and the second mask portion(2750 in Fig. 3, A large IoU metric indicates agreement between the RPN and the BBBox network results associated with this mask, and the confidence in this mask is increased).
Regarding claim 9, El-Khamy teaches the non-transitory computer readable storage medium as recited in 1, further comprising instructions that, when executed by the at least one processor, cause the computing device to: classify, utilizing an object classifier, the digital image into a portrait class( masks + classes in Fig. 6a-6C); and extract the defined boundary region and the blended boundary from the object in response to classifying the digital image into the class ([0088]-[0090], FPN, RPN).
El-Khamy does not expressly teach in response to determining that the object comprises a person portrait.  However, “in response to determining that the object comprises a person portrait” is claiming the content of image with no functional relationship to the limitations of image segmentation in the claim. Claim limitations directed to the content of information and lacking a requisite functional relationship are not entitled to patentable weight because such information is not patent eligible subject matter, see MPEP 2111.05. 

Claims 11 and 18 recite the system and method for the medium in claim 1, and are also rejected.

Claim 20 recites the method in claim 9, and is also rejected. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 4, 5, 10, 12, 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over El-Khamy in view of  Lin (US 20170287137)
Regarding claim 2, El-Khamy teaches the non-transitory computer readable storage medium as recited in 1.
 El-Khamy does not expressly utilize a semantic cropping neural network to generate one or more cropped digital images comprising the defined boundary region and the blended boundary region; and extract the defined boundary region and the blended boundary region from the one or more cropped digital images.
However, Lin teaches utilize a semantic cropping neural network to generate one or more cropped digital images comprising the defined boundary region and the blended boundary region( [0034], uses an object detection process to create a cropped portion of a digital image that includes an object); and extract the defined boundary region and the blended boundary region from the one or more cropped digital images([0034], and then uses the cropped portion to generate and optimize a segmentation mask).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of El-Khamy and Lin, by cropping the foreground mask region generated in El-Khamy following the teaching of Lin, with motivation of “generating an accurate segmentation mask”( Lin, [0034]).

Regarding claim 4, El-Khamy in view of Lin teaches the non-transitory computer readable storage medium as recited in 2, further comprising instructions that, when executed by the at least one processor, cause the computing device to: resize the one or more cropped digital images to a first resolution size(El-Khamy, 2100 in Fig. 1B); and extract the estimated foreground region and the estimated background region from the one or more cropped digital images at the first resolution size(2100 in Fig. 1B).

Regarding claim 5, El-Khamy in view of Lin teaches the non-transitory computer readable storage medium as recited in 4, further comprising instructions that, when executed by the at least one processor, cause the computing device to: determine, utilizing the first neural network, the first mask portion corresponding to the defined boundary region from the one or more cropped digital images at a second resolution size, wherein the second resolution size is upsampled from the first resolution size* 2200 in Fig. 1B); and determine, utilizing the second neural network, the second mask portion corresponding to the blended boundary region from the one or more cropped digital images at the second resolution size( 2400 in. Fig. 1B).

Regarding claim 10, El-Khamy in view of Lin teaches the non-transitory computer readable storage medium as recited in 2, further comprising instructions that, when executed by the at least one processor, cause the computing device to: classify, utilizing the object classifier, an additional digital image(El-Khamy,  masks + classes in Fig. 6a-6C) ; and generate, utilizing a third neural network, an additional image mask for the additional digital image comprising a boundary region for the additional object (El-Khamy , [0088]-[0090], FPN, RPN).

El-Khamy in view of Lin does not expressly teach a non-portrait class in response to determining that an additional object in the additional digital image comprises a non-person object.  However, “a non-portrait class in response to determining that an additional object in the additional digital image comprises a non-person object” is claiming the content of image with no functional relationship to the limitations of image segmentation in the claim. Claim limitations directed to the content of information and lacking a requisite functional relationship are not entitled to patentable weight because such information is not patent eligible subject matter, see MPEP 2111.05.
Claims 12 and 13 recite the system for the medium in claim 2 and 4, and are also rejected.
Claim 19 recites the method in claim 2, and is also rejected. 

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over El-Khamy in view of  Lin, further in view of He ( “Guided Image Filtering”, 2010, cited from IDS)

Regarding claim 7, El-Khamy in view of Lin teaches the non-transitory computer readable storage medium as recited in 2, further comprising instructions that, when executed by the at least one processor, cause the computing device to generate the image mask for the digital image by: 
refining the first mask portion( 2700 in Fig. 1B); refining the second mask portion(2730 in Fig. 3); and merging the refined first mask portion and the refined second mask portion according to a first position of the refined first mask portion and a second position of the refined second mask portion relative to the digital image( 2800 in Fig. 1B).

El-Khamy in view of Lin  does not expressly teach by utilizing a first guided image filter, utilizing a second guided image filter
However, Lin teaches utilizing a first guided image filter, utilizing a second guided image filter( 3.2, 3.4 ).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the guided image filter taught by He for the the mask refinement in El-Khamy and Lin.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious to an ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 6, El-Khamy in view of Lin and He teaches the non-transitory computer readable storage medium as recited in 7, further comprising instructions that, when executed by the at least one processor, cause the computing device to generate the image mask for the digital image by upsampling the first mask portion ( 6200 in Fig. 6B, 6C) and the second mask portion to an original resolution size of the digital image(6300 in Fig. 6B, 6CV) prior to merging the first mask portion and the second mask portion.
Claims 15 and 16 recite the system for the medium in claim 2 and 4, and are also rejected.
Claim 19 recites the method in claim 2, and is also rejected. 

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over El-Khamy in view of  Lin and He, further in view of Turek ( US 6771803)
Regarding claim 8, El-Khamy in view of Lin and He teaches the non-transitory computer readable storage medium as recited in 7.
El-Khamy in view of Lin and He  does not expressly teach
further comprising instructions that, when executed by the at least one processor, cause the computing device to smooth, utilizing a curve-fitting algorithm, a boundary of the refined first mask portion prior to merging the refined first mask portion and the refined second mask portion.
However, Turek teaches 
to smooth, utilizing a curve-fitting algorithm(Col 5, ln 5-10, a smoothing process is performed to create a smooth curve), a boundary of the portion prior to merging the refined first portion and the refined second portion (Col 5, ln 5-10, Once the boundary is produced).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of El-Khamy in view of Lin and He with that of brown, by fitting a boundary curve in the segmentation maskes in  El-Khamy in view of Lin and He following the teaching of Turek, with motivation of “fitting a smooth boundary curve to a segmented image”( Turek, Col 3, ln 5-10,).



Allowable Subject Matter
Claims 3 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGENG SUN whose telephone number is (571)272-3712. The examiner can normally be reached 8am to 5pm, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIANGENG SUN
Examiner
Art Unit 2661



/Jiangeng Sun/Examiner, Art Unit 2661